DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (identified by Applicant as Claims 1, and 15-16) in the reply filed on October 20, 2021 is acknowledged. Claims 2-12 have been cancelled.  Claims 13-14 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 15 and 16 are examined upon their merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is the national stage entry of PCT/JP2018/003315 filed on January 31, 2018, which claims the benefit of Patent Application No. JP2017-016302 filed in Japan on January 31, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Claims are given an earliest effective filing date of January 31, 2017.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 9, 2019; and,  January 28, May 21 and July 22, 2020; are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method for controlling differentiation of pluripotent stem cells toward corneal epithelial cells, the method comprising, inducing differentiation of the pluripotent stem cells in the presence of laminin 332 or a laminin 332E8 fragment, which directs differentiation toward corneal epithelial cells.  First, “toward corneal epithelial cells” is merely an intended result upon contacting claimed elements with one another.  Second, it is unclear what steps are encompassed by “inducing”.  Thus, the metes and bounds of the invention are indefinite.  This affects all depending claims.  For purposes of applying art “inducing differentiation of the pluripotent stem cells in the presence of laminin 332 or a laminin 332E8 fragment, which directs differentiation toward corneal epithelial cells” will be interpreted as equivalent to a single active step of “contacting” pluripotent stem cells with either laminin 332 or a laminin 332E8 fragment. 
Claim 16 is indefinite wherein it recites the population “to be produced is …”.  As stated above this is merely an intended result and the recitation neither adds a manipulative step nor alters the elements recited in the parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO/2011/043405 published on April 1, 2011 (hereafter “the WO ‘405 publication”) machine translation attached (Note well: the English language equivalent appears to be US Patent 8,877,493 issued November 4, 2014).
The WO ‘405 publication teaches methods for differentiating pluripotent stem cells comprising contacting the cells with recombinant human laminin 332 or laminin 332E8.  The reference further teaches culturing pluripotent stem cells on this substrate (Figure 1 and paragraphs [0018]-[0020], [0037] and [0058]-[0059]). Thus, the reference teaches the method of instant clams 
While the WO ‘405 publication makes no mention that laminin 332 or the 332E8 fragment “directs differentiation toward corneal epithelial cells”, MPEP § 2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference.  The case 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. In addition the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). 

The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps/elements, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  Such is the case here, where the prior art teaches all of the elements and steps in concert with one another.
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the methods of the prior art do not necessarily or inherently yield the corneal epithelial cells of Applicant’s claimed method. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
For all of these reasons, Claims 1 and 15-16 are rejected.




Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blazejewska et al. 2009, made of record on the 892 filed 9/14/2021.
The Blazejewska prior art teaches methods comprising culturing hair follicle stem cells, which have pluripotent differentiation capacity, in the presence of laminin-5 (Abstract and pg. 647, paragraph bridging columns), which is also known as laminin 332 (see attached MeSH search report).  Thus, the reference teaches the method of the instant claims.
Again, while the reference makes no mention of directing “differentiation toward corneal epithelial cells”, something which is old does not become patentable upon the discovery of a new property.  The laminin 332 and 332E8 compositions and pluripotent stem cells of the prior art are the same as the elements of the claims, therefore corneal epithelial cells are inherently the result.  
The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps/elements, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  Such is the case here, where the prior art teaches all of the elements and steps in concert with one another. The burden of proof rests upon the Applicant to demonstrate that the methods of the prior art do not necessarily or inherently yield the corneal epithelial cells of Applicant’s claimed method. 
For all these reasons the claims are rejected.



Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.